Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 3/27/2020.
2.    Claims 1-23 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding Claims 10-17, The claims are directed to a machine-readable storage medium however, specification state that “tangible computer-readable media 503 include but not limited to  recordable and non-recordable type media such as …” [Para: 0056] and may include infrared signal. Therefore the claim is directed to non-statutory subject matter. The applicant may recite “non-transitory machine readable storage media” to overcome 101 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns”), U.S. Patent Application Publication No 2014/0359328 and Valcore et al. (“Valcore”), U.S. Patent Application Publication No 2011/0011730. 
Regarding Claims 1, 10 and 21, Burns teaches an apparatus comprising: 
a first processor core [Fig-1(110)] ; 
a second processor core  [Fig-1(130)] ; and
a power control unit (PCU) [150] coupled to the first and second processor cores [Fig-1] wherein the PCU comprises logic to: 
measure a first leakage current through the first processor core [Para: 0020(“power control unit uses data 118 provided by the processing core 1 … to measure or compute the leakage current” of core 110) and 0035 (when “checks if there is any change in the operating condition of the processor” including cores 1-n where the operating conditions include leakage current as described in para-0036)]; 
measure a second leakage current through the second processor core [Para: 0020 (similarly calculating power control unit uses data 138 provided by the processing core n to measure or compute the leakage current of core 130)] ;
changed [Para: 0036(“when the operating state … of the processor 105 is changed, the supply voltage to the processor 105 is modified …”). 
Burns does not disclose expressly wherein the power control unit determine whether the first and/or second leakage currents are above a threshold. 
In the same field of endeavor (i.e., power control in silicon wafer), Valcore teaches a power control unit determine whether the first and/or second leakage currents are above a threshold [Para: 0075(“leakage current exceeded the established parameter threshold”)]. 
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Burn’s teachings of modify voltage and/or frequency of the first and/or second processor core in response to a determination that the first and/or second leakage currents are changed with Valcor’s teachings of a power control unit determine whether the first and/or second leakage currents are above a threshold in order to modify the voltage and/or frequency of the cores based on determining that leakage current is above a threshold for the purpose of avoiding more power necessary to perform a  task which increases “the cooling cost and lowers battery life” [Burns, Para: 0003]. 
Regarding Claims 2, 11, 19 and 22, Burns teaches wherein the PCU is to squash a first clock (114) of the first processor core (core 1) to measure the first leakage current, and wherein the PCU is to squash a second clock (134) of the second processor core (core n) to measure the second leakage current [Para: 0017-0019, determining leakage current based on data 118 which 
Regarding Claims 3, 12 and 23, Burns teaches a first voltage regulator (VR) to supply a first power supply to the first processor core, wherein the PCU is to measure the first leakage current with a current sensor associated with the first VR [Para: 0011(when voltage regulator provide voltage/current to core-1 in order to “reduce maximum dissipation of the processor”) and 0018].
Regarding Claims 4 and 13, Burns teaches a voltage regulator (VR) to supply a second power supply to the second processor core, wherein the PCU is to measure the second leakage current with a current sensor associated with the second VR [Para: 0011(when voltage regulator provide voltage/current to core-n in order to “reduce maximum dissipation of the processor”) and 0018]. One of ordinary skill in the art would have a second voltage regulator based on design requirement in order to have an efficient system.
Regarding Claims 5 and 14, Burns teaches wherein the PCU is to measure the first leakage current at a first temperature of the first processor core, wherein the first processor core includes a first thermometer sensor to measure the first temperature [Para: 0012(“leakage current of the processor depend on … the temperature”) and 0033].
Regarding Claims 6 and 15, Burns teaches wherein the PCU is to measure the second leakage current at a second temperature of the second processor core, wherein the second processor core includes a second thermometer sensor to measure the second temperature [Para: 0012(when 
Regarding Claim 7, Burns further teaches that various modification can be made in light of the specification [Para: 0050]. One of ordinary skill in the art would modify Burns’ teachings to disable one of the first or second processor cores and replace the disabled processor core with a third processor core if it is determined that the first or second leakage currents are above the threshold for the purpose of preventing extreme thermal condition which lead to performance degradation.
Regarding Claims 8 and 16, Burns teaches wherein the PCU is to measure the first and/or second leakage currents periodically [Para: 0031-0032].
Regarding Claims 9 and 17, Burns teaches wherein the PCU is to measure the first and second leakage currents periodically upon boot up or a low power state [Para: 0036(leakage current is measured  based on operating condition and “when the operating state … of the processor 105 is changed” where the operating condition includes “low power modes” or C-states)].
Regarding Claim 18, Claim 18 recites all the limitations of apparatus claim 1 as described above except for a wireless interface to allow the processor to communicate with another device (wirelessly). Therefore, same rational applies to claim 18 as applied to claim 1 above and one of ordinary skill in the art would have a wireless interface for the processor to communicate other device based on design requirement or user requirement in order to achieve flexibility and commercial success in designing circuit. 
Regarding Claim 20, Claim 18 recites all the limitations of claims 3 and 4 as described above. Therefore, same rational applies to claim 20 as applied to claims 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.